DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/21 and 5/4/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 11 recites “the first aperture” lacking antecedent basis. It is unclear what structure is being referenced. Line 13 recites “an aperture of another mobile wall”. It is unclear if this is a second aperture or the same first aperture. Claim structures should be clearly differentiated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblom et al., US 9,936,825.
Regarding claim 15:
Lindblom discloses a mobile wall system comprising: 
a first mobile wall including a first base (18) having one or more ground engaging members configured for moving the first base along a surface, 
a first vertical frame structure (22) extending upwardly from the first base, and 
an alignment pin (63) moveably supported on the first vertical frame structure; and 
a second mobile wall including a second base having one or more ground engaging members configured for moving the second base along the surface, and 
a second vertical frame structure extending upwardly from the second base and including an aperture (69); 
wherein the alignment pin of the first mobile wall is moveable relative to the first vertical frame structure into the aperture of the second mobile wall to retain the first and second mobile walls in non-locking alignment (it can be threaded through the aperture and is only locked upon fastening of the nut).
Regarding claim 16:
Lindblom discloses wherein the alignment pin is moveable along a first direction, and wherein, while retained in non-locking alignment, the first and second mobile walls are separable along the first direction and aligned in a second direction normal to the first direction.
Regarding claim 17:
Lindblom discloses wherein: the first vertical frame structure includes a first vertical support extending upwardly from the first base, 16Attorney Docket No. 208658-0884-USO1 a second vertical support extending upwardly from the first base and spaced apart from the first vertical support, and one or more first crossbars extending between the first and second vertical supports; and the second vertical frame structure includes a third vertical support extending upwardly from the second base, a fourth vertical support extending upwardly from the second base and spaced apart from the third vertical support, and one or more second crossbars extending between the third and fourth vertical supports.
Regarding claim 18:
Lindblom discloses wherein the one or more first crossbars and one or more second crossbars are configured to support a wall accessory.
Regarding claim 19:
Lindblom discloses wherein the wall accessory includes a cladding/shelf.
Regarding claim 20:
Lindblom discloses wherein the alignment pin of the first mobile wall is a first alignment pin and the aperture of the second mobile wall is a first aperture, wherein the second mobile wall further includes a second alignment pin moveably supported on the second vertical frame structure, and wherein the first vertical frame structure of the first mobile wall includes a second aperture.
Regarding claim 21:
Lindblom discloses wherein the alignment pin is linearly slidable between a retracted position, in which the alignment pin is retracted into the first vertical frame structure, and an extended position, in which at least a portion of the alignment pin extends outwardly from the first vertical frame structure and into the aperture of the second vertical frame structure.
Regarding claim 22:
Lindblom discloses a mobile wall comprising: 
a base (18) including one or more ground engaging members configured for moving the base along a surface; 
a vertical frame (22) structure extending upwardly from the base, the vertical frame structure including an outer surface and an aperture (67) formed in the outer surface; and 
an alignment pin (63) moveably supported by the vertical frame structure, the alignment pin having a distal end configured to engage another mobile wall to align the mobile wall with the another mobile wall (refer to Fig. 7); 
wherein the alignment pin is extendable out of the aperture such that the distal end is spaced a first distance from the outer surface, and wherein the alignment pin is retractable into the aperture such that the distal end is spaced a second distance from the outer surface that is equal to or greater than the first distance.
Regarding claim 23:
Lindblom discloses wherein the alignment pin is retracted into the aperture, the aperture is configured to selectively receive an alignment pin of the another mobile wall (the alignment pin is reversible such that it can be utilized from either wall).
Regarding claim 25:
Lindblom discloses wherein the vertical frame structure includes 
a first vertical support extending upwardly from the base,
a second vertical support extending upwardly from the base and spaced apart from the first vertical support, one or more crossbars extending between the vertical supports, and
one or more wall accessories support by the one or more crossbars (refer to Figs. 1-3).

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-14, the prior art discloses mobile walls having extendable and retractable pins located in apertures of adjacent vertical frame structures. However, the prior art fails to provide a mobile wall combination having an alignment pin moveably supported on the crossbar the a vertical support, wherein the alignment pin is selectively retracted into a first aperture of the vertical support. The alignment pins of mobile walls of the prior art are either entirely located on vertical supports and not supported on a crossbar, or located on a crossbar such that they do not retract into a first aperture of a vertical support.
Regarding claim 24, the prior art does not teach the combination specifically having an alignment pin that includes an actuator for engagement by a user to mover the alignment pin relative to the vertical frame structure, wherein the actuator extends upwardly from an upper surface of the vertical frame structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633